SEABURY, J.
The plaintiff instituted one action against the defendant in the City Court of the City of-New York, and subsequently instituted another action against the defendant in the Municipal Court of the City of New York. The causes of action alleged in these two *812actions are between the same parties, are brought upon the same written instrument, and the issues are substantially the same. In view of the circumstances disclosed above, we are of the opinion that the motion should have been granted, and the two actions consolidated.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.